Title: From Thomas Jefferson to the County Lieutenants, [before 1 August 1780]
From: Jefferson, Thomas
To: County Lieutenants



Sir
 [Before 1 August 1780]

Understanding that there are dispersed through the several counties of the Commonwealth a considerable number of draughts or substitutes heretofore raised [blank for the name] is instructed to attend to receive them at your court house and will give you notice of the day on which he will attend. Our Eastern garrisons being extremely weak, we are under an absolute necessity of [rein]forcing them, and as I am very anxious to keep every burthen of that kind from our militia, let me entreat you for their quiet as well as for the safeguard of your country to exert yourself in collecting these men and also any others which may have been raised for the Eastern service and in having them punctually delivered at the time he shall appoint.
I am Sir Your very humble servt.
